AFFIRMED.
This is an appeal from the action of the Attorney General in stating the purpose of the bill referred to in the title. No complaint is made by appellants on account of the short ballot title. The principal complaint made by appellants is because the words "ten per cent" are omitted from the purpose as stated by the Attorney General. He is limited to 100 words in stating the purpose of the bill. He used that entire number in making his statement. Appellants state the purposes thus: "2. Where company uses, or within six years heretofore has used, funds to start another insurance organization or increases rates on policies existing more than ten per cent in any year." The Attorney General states the purpose thus: "Where company uses, or, within *Page 504 
six years heretofore, has used its funds to start another insurance organization and premium rates on existing policies increased." The learned Attorney General could not have included the words "ten per cent" without eliminating some other language. To him it seemed that those words were not as important in defining and describing the purpose of the bill as some other language. The proponents of the bill claim that by omitting the words "ten per cent" the voter without a careful examination would come to the conclusion that any increase in the rates would be forbidden. To further explain the language used we quote the introduction to the purpose of the bill which reads as follows: "Denying life insurance companies and fraternal organizations right to do business in Oregon without favorable vote of the people, under following conditions." The difference is so slight that we think appellants have no cause for complaint. The statement of the purposes embraces four paragraphs, numbered 1, 2, 3, 4, in addition to the introduction. To say that the voters will not carefully examine the bill before they vote is to impugn their intelligence. The foundation upon which the structure of the initiative and referendum has been erected is the intelligence of the voters of the state. Appellants are initiating a bill. If appellants have no confidence in the intelligence and wisdom of the voters it is strange that they appeal to them with a bill of the nature of the one under consideration.
We believe the purposes of the bill as stated by the learned Attorney General are fair and not misleading. The purposes as stated by the Attorney General will be certified to the Secretary of State as a fair and proper statement thereof.
BALLOT TITLE APPROVED.
BROWN, J., absent. *Page 505